DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 07/02/2021.
Claims 1, 5, 7, 8 and 10 have been amended; claims 3 has been canceled; and therefore, claims 1, 2 and 4-10 are currently pending in this application.
Improper Amendment
4.	The claim amendment filed on 07/02/2021 is improper since part of the text of each of claims 1, 5, 7 and 10 is illegible (e.g. claim 1: lines 4-7; lines 10-11; lines 14-23; and lines 25-28). During any amendment, Applicant is required to present legible text in order to avoid misinterpretation of the subject matter being added.     
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(Step 1) 	
The current claimed invention is directed to one of the four statutory categories; such as, an apparatus (per claims 1, 2 and 4-9), or a process (per claim 10).
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claims identified above recite a judicial exception, namely an abstract idea, as shown below: 
—  Considering claim 1, the following claimed limitations recite an abstract idea: 
obtain condition information indicative of a simulation condition; measure physical activity information about a user; obtain the physical activity information about the user, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of first information indicative of movement of a user’s portion; detect change of the physical activity information; perform analyzing of the condition information and the detected change of physical activity information; determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user’s sense of driving safety; and adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user’s sense of driving safety. 
—  Considering claim 7, the following claimed limitations recite an abstract idea: 
measure physical activity information about a user; send condition information indicative of a simulation condition; obtain the condition information indicative of the simulation condition; obtain physical activity information about the user, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of first information indicative of movement of a user’s portion; detect change of the physical activity information; perform analyzing of the condition information and the detected change of the condition information and the physical activity information to thereby adjust the at least one control parameter; determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user’s sense of driving safety; and adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user’s sense of driving safety.     
—  Considering claim 10, the following claimed limitations recite an abstract idea:  
obtaining condition information indicative of a simulation condition; measuring physical activity information about a user; obtaining the physical activity information about the user, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of first information indicative of movement of a user’s portion; detecting change of the physical activity information; analyzing the condition information and the detected change of the physical activity information; determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user’s sense of driving safety; and adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user’s sense of driving safety.

Thus, the limitations identified above recite abstract idea since the claimed limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, claims 1-7, 9 and 10 correspond to managing personal behavior. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: an autonomous driving adjustment apparatus/system comprising: a processor, a non-transitory computer readable medium, a sensor; a condition obtainer, a physical activity obtainer, a parameter obtainer, a simulation executor, an information sender, etc., which are utilized to perform the functions of: obtaining information items, analyzing a condition, measuring a physical activity, executing a simulation, etc. (e.g. see claim 1). 
additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea (e.g. receiving data regarding a simulation condition; receiving data relating to a user’s activity; analyzing the received data according to one or more algorithms; generating one or more results/outputs, etc.). 
Although the claims above recite a sensor, it is described at a high level of generality; and therefore, a conventional computer element (e.g. a computer-mouse) corresponds to the claimed sensor.  
The above demonstrates that the claimed additional elements are utilized merely as a tool to implement the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Particularly, the claims identified above do not provide an improvement over the relevant existing technology.
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). 

additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention implements at least a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes the implementation of a conventional computer system (e.g. a personal computer, a server or a main frame computer), which is utilized as the adjustment apparatus/system to implement the claimed simulation process (e.g. see page 6, lines 1-10 of the specification).    
The above observation confirms that each of claims 1, 2, 4-7, 9 and 10 fails to amount to “significantly more” than an abstract idea. It is worth noting that the analysis above already encompasses each of the identified dependent claims (i.e. claims 2, 4-6 and 9). Particularly, each of the dependent claims 2, 4-6 and 9 also fails to amount to “significantly more” than the abstract idea since each of the above claims is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. 
Accordingly, none of claims 1, 2, 4-7, 9 and 10  implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 

the arguments filed on 07/02/2021). However, the arguments are not persuasive. Applicant argues,  
      The Office alleges that the claims are directed to an abstract idea . . .  Applicant respectfully disagrees with the rejection under 35 U.S.C. § 101 . . .  Applicant respectfully asserts that measuring physical activity information using the at least one sensor in view of the physical activity information as defined in Claims 1, 7 and 10, which includes "at least one of: first information indicative of movement of a user's portion; second information indicative of change of a user's line-of-sight; third information indicative of a user's heart rate; fourth information indicative of a user's blood pressure; and fifth information indicative of a user's amount of perspiration", does not correspond to a method of organizing human activity and, therefore, not an abstract idea. Still further, Applicant respectfully asserts that the at least one sensor to measure physical activity information in view of the physical activity information as defined in Claims 1, 7 and 10, also recites  additional elements that integrate the recited features into a practical application. Even further, Applicant respectfully asserts that the at least one sensor to measure physical activity information in view of the physical activity information as defined in Claims 1, 7 and 10, also recites additional elements that transform the alleged abstract idea into a significantly more than the alleged abstract idea itself . . .

However, the Office respectfully disagrees with the above arguments. Although each of claims 1, 7 and 10 has been amended, the amendment is not sufficient to overcome the rejection under section §101. Applicant is emphasizing the newly added limitation, which recites a sensor for measuring physical activity information about the user. However, such sensor is reasonably construed as a conventional computer element—such as a computer-mouse—that is serving to perform conventional computer functions. It is worth noting that a computer-mouse normally detects the user’s physical activity—such as movement a user’s portion—during interaction. For instance, when the user is moving the computer-mouse rapidly/slowly in to a given direction, the computer generates—based on signals received from the computer-mouse (the sensor)—a cursor that moves rapidly or slowly in to the given direction. 
abstract idea (i.e. the sensor, which is directed to a conventional computer element, is utilized merely as a tool to facilitate the abstract idea). Consequently, Applicant’s arguments are not persuasive. 
It is also worth to note that none of claims 1, 7 and 10 necessarily requires the sensor to measure data indicative of: “change of a user's line-of-sight”, “a user's heart rate”, “a user's blood pressure” or “a user's amount of perspiration”. This is because the above are optional elements (e.g. see the claim language, “the physical activity information including at least one of”, emphasis added). Accordingly, none of the optional elements identified above necessarily negates the findings noted under section §101.
Thus, at least for the reasons discussed above, the Office concludes that each of claims 1, 2, 4-7, 9 and 10 fails to amount to “significantly more” than an abstract idea. 







Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 2 and 4-10 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Each of claim 1, 7, and 10 recites, “the physical activity information including at least one of: first information indicative of movement of a user’s portion . . . fifth information indicative of a user’s amount of perspiration” (emphasis added). 
	However, it is unclear whether the physical activity information implied above is referring to a different user, or the user who is experiencing the autonomous driving simulation. Note that replacing the term “a user’s” with the term --the user’s-- would rectify the above ambiguity. 
(b) 	Each of claims 4 and 6 recites the limitation “the parameter adjuster”; however, there is insufficient antecedent basis for the above limitation in each of the above claims. Thus, each of claims 4 and 6 is ambiguous.
Similarly, claim 5 recites the limitations “the condition obtainer”, “the physical activity obtainer”, and “the parameter adjuster”. However, none of these limitations has sufficient antecedent basis in the claim. Thus, claim 5 is ambiguous.  
determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user’s sense of driving safety; and adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user’s sense of driving safety”
	However, the above limitations, as recited in lines 26-29 of the claim, appear to be redundant since the “at least one control parameter” is already adjusted per the limitation, “perform analyzing of the condition information and the detected change of the physical activity information to thereby adjust the at least one control parameter”, as recited in lines 24-25 of the claim. Consequently, claims 7-9 are further ambiguous.   
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
7.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 4-9 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (see claims 4-9):  
        -  “a condition obtainer configured to obtain condition information . . . ”; 
        -  “a physical activity obtainer configured to obtain physical activity information . . .”; 
        -  “a parameter adjuster configured to adjust the at least one control parameter . . .”
a simulation executor configured to execute an autonomous driving simulation. . .”
        -  “an information sender configured to send . . . condition information . . .”
Regarding the limitations above, Applicant has identified some sections from the specification in order to indicate the structure that correspond to the limitations above (see pages 10-12 of Applicant’s argument filed on 07/02/2021). Consequently, regarding the limitations identified above, the processing unit described in the specification is considered to be the structure that executes the corresponding functions recited in the claims.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph.







Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1, 2 and 4-10 are rejected under 35 U.S.C.103 as being unpatentable over Moncrief 2015/0187224.
	Regarding claim 1, Moncrief teaches the following claimed limitations: a driving adjustment apparatus for adjusting at least one control parameter used for execution of a driving simulation ([0130] lines 1-17 and lines 37-76: e.g. a computerized system for training/assessing a driver, wherein the system generates one or more virtual scenarios based on various factors; such as road conditions, the position and/or orientation of the driver’s vehicle, etc., and wherein input(s) received from the user influences one or more events in the scenario; such as the position and/or orientation of the driver’s vehicle, etc. In this regard, data indicating the current steering or orientation of the vehicle corresponds to the control parameter), the driving adjustment apparatus comprising: a processor; a non-transitory computer-readable storage medium; and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium that causes the processor to obtain condition information indicative of a simulation condition of the driving simulation (see [0130] lines 37-45: e.g. the computer system obtains one or more conditions regarding the driving simulation; such as (i) location and structure of the road, including location of stop signs and intersections, (ii) location and orientation of the driver’s vehicle, etc.. Accordingly, the system already obtains condition information indicative of the simulation condition of the driving simulation; such as a virtual environment where the user is driving a virtual vehicle); measure, using at least one sensor, physical activity information about a user who is experiencing the driving simulation; obtain the physical activity information about the user who is experiencing the driving simulation, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of “first information indicative of movement of a user’s portion . . . fifth information indicative of a user’s amount of perspiration”; detect change of the physical activity information ([0130] lines 65-76; [0131] lines 1-5: e.g. the driver interacts with the virtual driving scenario by providing one or more inputs, such as controlling a steering wheel, etc., in order to influence the steering or orientation of the virtual vehicle being driven. Accordingly, the system already incorporates at least one sensor that measures the user’s physical activity—such as the movement of the user’s hand(s) when maneuvering the steering wheel; and therefore, the system detects change of the physical activity information. In this regard,  the physical activity information above is already correlated with the obtained condition information, which is the virtual environment where the user is driving the virtual vehicle); perform analyzing of the condition information and the detected change of the physical activity information; determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user’s sense of driving safety; and adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user’s sense of driving safety ([0131] lines 1-22: [0158]; [0166]: e.g. based on the input received from the user, such as the user steering the steering wheel to avoid objects on the road, the system adjusts or modifies the current position and/or orientation of the driver’s vehicle in the virtual scenario. Accordingly, the system already analyzes the condition information and the detected change of the physical activity information in order to determine whether the at least one control parameter—such as the current steering or orientation of the vehicle—is suitable for a user’s sense of driving safety; and thereby adjusts the control parameter upon determination that the control parameter is unsuitable for the user’s sense of driving safety. For instance, the current steering or orientation is unsuitable to avoid the objects [i.e. unsuitable for the user’s sense of driving safety]; and thereby, responsive to the user’s maneuvering the steering wheel, the system adjusts the steering or orientation of the vehicle to avoid the objects).
	Although Moncrief does not explicitly describe the above implementation in terms of autonomous driving, Moncrief is already directed to a system that generates various types of simulation scenarios to a user, including as a scenario where the user operates a virtual vehicle in a virtual environment ([0047] lines 1-14); and wherein, based on the type of assessment and/or training that the user requires, the system generates one or more scenarios using data or program scripts stored in the database ([0048]; [0130] lines 30-45; also [0155] to [0157]).
Moncrief’s system; for example, by incorporating one or more additional scenarios based on the specific type of assessment and/or training required for the user; such as a scenario directed to autonomous driving, etc., in order to provide the user with a further training scenario(s) regarding autonomous driving, so that the user would have a better chance to develop a more comprehensive skill or awareness regarding different types of driving interactions.   
	Moncrief teaches the claimed limitations as discussed above per claim 1. Moncrief further teaches:  
Regarding claim 2, the at least one control parameter includes at least one of: a following distance between a virtual own vehicle and a virtual preceding vehicle; acceleration of the virtual own vehicle; deceleration of the virtual own vehicle; and a steering rate of the virtual own vehicle ([0131] lines 8-14; [0141] lines 24-30: e.g. based on input received via one or more of the controls, such as the steering of the steering wheel, the system changes the position and orientation of the driver’s vehicle; and wherein the amount of change based the steering applied. Accordingly, the above indicates suggests that the at least one control parameter includes at least a steering rate of the virtual own vehicle); 
	Regarding claim 4, the parameter adjuster is configured to adjust the at least one control parameter to thereby cause control of the autonomous driving simulation to be more moderate ([0131] lines 8-22: e.g. as already discussed per claim 1, the system adjusts or modifies the position and orientation of the driver’s vehicle in the virtual scenario based on 
input received from the user, such as the steering the steering wheel. Accordingly, the  parameter adjuster already adjusts the at least one control parameter to thereby cause control of the autonomous driving simulation to be more moderate);
	Regarding claim 5, the condition obtainer is configured to successively obtain, as the condition information, a first condition information item and a second condition information item, each of the first condition information item and the second condition information item representing a corresponding one of a first simulation condition and a second simulation condition of the autonomous driving simulation ([0130] lines 37-45: e.g. the system gathers (i) information regarding a road condition during the initial stage of the simulation, and also (ii) information regarding a road condition during at least one subsequent simulation stage; and wherein each of the above information items relates to a corresponding simulation condition; such as an orientation of the driver’s vehicle at the corresponding stage of the simulation); the physical activity obtainer is configured to successively obtain, as the physical activity information, a first physical activity information item and a second physical activity information item about the user, each of the first and second physical activity information items having a level of a corresponding physical activity and being correlated with a corresponding one of the first and second condition information items ([0130] lines 65-70; [0140] lines 9-14: e.g. the system obtains (i) a first steering input from the user during the initial stage of the simulation, and also (ii) a subsequent steering input from the user during at least one subsequent stage of the simulation; and wherein each of the above inputs involves a corresponding level, such as an amount of steering. Such steering is also correlated with a corresponding condition information); and the parameter adjuster is configured to: determine whether the second condition information item has been changed from the first condition information item, in which the first condition information e.g. as the simulation transitions from its initial stage to a subsequent stage, the system receives data regarding the orientation of the driver’s vehicle; and thereby determines whether the orientation of the driver’s vehicle has been changed. The above indicates that the adjuster determines whether the second condition information item has been changed from the first condition information item. Furthermore, as the user applies a large amount of steering to the steering wheel, for example making a turn at an intersection, etc., the adjuster determines whether the level of the physical activity of the second physical activity information item has been increased from the level of the physical activity of the first physical activity information item upon determining that the second condition information item has been changed from the first condition information item); and adjust a value of the at least one control parameter for the second condition information item upon determining that the level of the physical activity of the second physical activity information item has been increased from the level of the physical activity of the first physical activity information item ([0140] lines 24-30: e.g. based on the amount of steering received from the user, the system adjusts the orientation of the driver’s vehicle. Accordingly, the adjuster adjusts a value of the at least one control parameter for the second condition information item upon determining that the level of the physical activity of the second physical activity information item has been increased from the level of the physical activity of the first physical activity information item);
	Regarding claim 6, the parameter adjuster is configured to store the adjusted value of the at least one control parameter to be correlated with the second condition information item ([0131] lines 8-14; [0141] lines 25-46: e.g. the system already stores the adjustments made to one or more parameters, such as the amount of steering applied to the steering wheel, in order to generate a corresponding simulation—such as an orientation that is consistent with the amount of steering.  Accordingly, the parameter adjuster stores the adjusted value of the at least one control parameter to be correlated with the second condition information item). 
Regarding claim 7, Moncrief teaches the following claimed limitations: a driving adjustment system comprising: at least one sensor that measures physical activity information about a user; a simulator; and a driving adjustment apparatus, the simulator comprising: a simulation executor configured to execute a driving simulation ([0046], [0047] lines 1-14; [0048]; [0130] lines 67-70: e.g. a system for assessing and/or training a driver, wherein the system involves a simulator that communicates with a server/database involving simulation scenarios; and wherein the simulator involves an algorithm(s) for executing one or more driving simulation scenarios. The system further comprises one or more sensors, including a sensor for measuring the steering of a steering-wheel, since the system calculates position and orientation of the vehicle in relation to steering); and an information sender configured to send, to the driving adjustment apparatus, condition information indicative of a simulation condition of the driving simulation executed by the simulation executor ([0054]: e.g. the simulator is already in electronic communication with the server/database to send/receive data; and therefore, the simulator already involves an information sender configured to send, to the driving adjustment apparatus, condition information indicative of a simulation condition of the driving simulation executed by the simulation executor); the driving adjustment apparatus comprising: a condition obtainer configured to obtain the condition information indicative of the simulation condition of the driving simulation ([0130] lines 30-45: e.g. the apparatus obtains one or more conditions regarding the driving simulation; such as (i) location and structure of the road, including location of stop signs and intersections, (ii) location and orientation of the driver’s vehicle, etc. Accordingly, the system obtains condition information indicative of the simulation condition of the driving simulation; such as a virtual environment where the user is driving a virtual vehicle); a physical activity obtainer configured to obtain the physical activity information about the user who is experiencing the driving simulation, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of “first information indicative of movement of a user’s portion . . . fifth information indicative of a user’s amount of perspiration”; and a parameter adjuster configured to detect change of the physical activity information ([0130] lines 65-76; [0131] lines 1-5: e.g. the driver interacts with the virtual driving scenario by providing one or more inputs, such as controlling a steering wheel, etc., in order to influence the steering or orientation of the virtual vehicle being driven. Accordingly, the system already incorporates at least one sensor that measures the user’s physical activity—such as the movement of the user’s hand(s) when maneuvering the steering wheel; and therefore, the system detects change of the physical activity information. In this regard,  the physical activity information above is already correlated with the obtained condition information, which is the virtual environment where the user is driving the virtual vehicle); perform analyzing of the condition information and the detected change of the physical activity information to thereby adjust the at e.g. based on the input received from the user, such as the user steering the steering wheel to avoid objects on the road, the system adjusts or modifies the current position and/or orientation of the driver’s vehicle in the virtual scenario. Accordingly, the system already analyzes the condition information and the detected change of the physical activity information in order to determine whether the at least one control parameter—such as the current steering or orientation of the vehicle—is suitable for a user’s sense of driving safety; and thereby adjusts the control parameter upon determination that the control parameter is unsuitable for the user’s sense of driving safety. For instance, the current steering or orientation is unsuitable to avoid the objects [i.e. unsuitable for the user’s sense of driving safety]; and thereby, responsive to the user’s maneuvering the steering wheel, the system adjusts the steering or orientation of the vehicle to avoid the objects). 
Although Moncrief does not explicitly describe the above implementation in terms of autonomous driving, Moncrief is already directed to a system that generates various types of simulation scenarios to a user, including a scenario where the user operates a virtual vehicle in a virtual environment ([0047] lines 1-14); and wherein, based on the type of assessment and/or training that the user requires, the system generates one or more scenarios using data or program scripts stored in the database ([0048]; [0130] lines 30-45; also [0155] to [0157]).

Moncrief’s system; for example, by incorporating one or more additional scenarios based on the specific type of assessment and/or training required for the user; such as a scenario directed to autonomous driving, etc., in order to provide the user with a further training scenario(s) regarding autonomous driving, so that the user would have a better chance to develop a more comprehensive skill or awareness regarding different types of driving interactions.   
Regarding claim 8, Moncrief teaches the claimed limitations as discussed above per claim 7.
Regarding the limitation, “the simulation executor is configured to render, on a head mounted display device mounted on a head of the user, the head mounted display device including at least one sensor that measures the physical activity information about the user; and the physical activity obtainer is configured to obtain the physical activity information about the user from the at least one sensor”, Moncrief further teaches an alternative embodiment that generates the simulation scenarios to the user via a head mounted display; wherein one or more sensors are also utilized to detect the user’s head position and/or orientation (i.e. one or more sensors measuring one or more physical activities of the user); and thereby the system adjusts one or more of simulation scenarios based on such data detected regarding the user’s head position and/or orientation (see [0047] lines 47-50; [0132] lines 15-17; [0136] lines 55-60; [0147]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 
Moncrief’s system; for example, by incorporating an additional training and/or assessment task(s) that the user is required to perform while wearing a head-mounted-display, wherein the head-mounted-display involves one or more sensors for detecting the user’s head position and/orientation, etc., and wherein the system further generates, based on data detected regarding the user’s head and/or orientation, one or more relevant scenarios to the user via the head-mounted-display, etc., so that the system would provide the user with a more immersive and realistic driving practice. 
Regarding claim 9, Moncrief teaches the claimed limitations as discussed above per claim 7.
Moncrief further teaches the simulation executor is configured to execute a game that causes the user to experience the autonomous driving simulation; and the condition obtainer is configured to obtain the condition information together with user's operation information during the game ([0130] lines 30-45 and lines 65-76; [0131] lines 8-22: e.g. as already discussed above per claim 7, the system generates a driving simulation scenario, such as a scenario depicting a virtual vehicle, which the user drives in a virtual environment. Also see the modification discussed above, per claim 7, regarding the autonomous driving. Accordingly, the simulation executor executes a game that causes the user to experience the autonomous driving simulation. Similarly, based on input received from the user—such as the user steering the steering wheel—the position and orientation of the driver’s vehicle is adjusted or modified in the virtual scenario. Accordingly, the condition obtainer already obtains the condition information together with user's operation information during the game).
Regarding claim 10, Moncrief teaches the following claimed limitations: a driving adjustment method for adjusting at least one control parameter used for execution of a driving simulation ([0130] lines 1-17 and lines 37-76: e.g. a computerized system for training/assessing a driver, wherein the system generates one or more virtual scenarios based on various factors; such as road conditions, the position and/or orientation of the driver’s vehicle, etc., and wherein input(s) received from the user influences one or more events in the scenario; such as the position and/or orientation of the driver’s vehicle, etc. In this regard, data indicating the current steering or orientation of the vehicle corresponds to the control parameter), the driving adjustment method comprising: obtaining condition information indicative of a simulation condition of the driving simulation ([0130] lines 37-45: e.g. the system obtains one or more conditions regarding the driving simulation; such as (i) location and structure of the road, including location of stop signs and intersections, (ii) location and orientation of the driver’s vehicle, etc. The above indicates the process of obtaining condition information indicative of the simulation condition of the driving simulation); measuring, using at least one sensor, physical activity information about a user who is experiencing the driving simulation; obtaining the physical activity information about the user who is experiencing the driving simulation, the physical activity information being correlated with the obtained condition information, the physical activity information including at least one of “first information indicative of movement of a user’s portion . . . fifth information indicative of a user’s amount of perspiration”; detecting change of the physical activity information ([0130] lines 65-76; [0131] lines 1-5: e.g. the driver interacts with the virtual driving scenario by providing one or more inputs, such as controlling a steering wheel, etc., in order to influence the steering or orientation of the virtual vehicle being driven. Accordingly, the system already incorporates at least one sensor that measures the user’s physical activity—such as the movement of the user’s hand(s) when maneuvering the steering wheel; and therefore, the system detects change of the physical activity information. In this regard,  the physical activity information above is already correlated with the obtained condition information, which is the virtual environment where the user is driving the virtual vehicle); and e.g. based on the input received from the user, such as the user steering the steering wheel to avoid objects on the road, the system adjusts or modifies the current position and/or orientation of the driver’s vehicle in the virtual scenario. Accordingly, the system already analyzes the condition information and the detected change of the physical activity information in order to determine whether the at least one control parameter—such as the current steering or orientation of the vehicle—is suitable for a user’s sense of driving safety; and thereby adjusts the control parameter upon determination that the control parameter is unsuitable for the user’s sense of driving safety. For instance, the current steering or orientation is unsuitable to avoid the objects [i.e. unsuitable for the user’s sense of driving safety]; and thereby, responsive to the user’s maneuvering the steering wheel, the system adjusts the steering or orientation of the vehicle to avoid the objects).
Although Moncrief does not explicitly describe the above implementation in terms of autonomous driving, Moncrief is already directed to a system that generates various types of simulation scenarios to a user, including as a scenario where the user operates a virtual vehicle in a virtual environment ([0047] lines 1-14); and wherein, based on the type of assessment and/or training that the user requires, the system generates one or more scenarios using data or program scripts stored in the database ([0048]; [0130] lines 30-45; also [0155] to [0157]).
Moncrief’s system; for example, by incorporating one or more additional scenarios based on the specific type of assessment and/or training required for the user; such as a scenario directed to autonomous driving, etc., in order to provide the user with a further training scenario(s) regarding autonomous driving, so that the user would have a better chance to develop a more comprehensive skill or awareness regarding different types of driving interactions. 
Response to Arguments.
9.	Applicant’s arguments filed have been fully considered (the arguments filed on 07/02/2021). The arguments are not persuasive. Applicant argues, 
Applicant respectfully disagrees with the rejection of Claim 1 but has amended the claim to expedite allowance. As amended, Claim 1 recites in part:
determine, based on a result of the analyzing, whether the at least one control parameter is suitable for a user's sense of driving safety; and 
adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user's sense of driving safety. 
Applicant respectfully asserts that Moncrief fails to disclose at least the above feature of amended Claim 1. 
At best, Moncrief only teaches a driving simulator for training or assessing a driver. See Moncrief, Abstract. However, Moncrief is silent in regard to "a user's sense of driving safety", determining "whether the at least one control parameter is suitable for a user's sense of driving safety", or "adjust the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user's sense of driving safety." 
Therefore, for at least these reasons, Applicant respectfully asserts that Moncrief fails to disclose each and every feature of amended Claim 1. Reconsideration and withdrawal of the rejection is respectfully requested . . .

	The Office respectfully disagrees with the above arguments. Each of claims 1, 7 and 10 recites the limitation, “determin[ing], based on a result of the analyzing, whether the at least one control parameter is suitable for a user's sense of driving safety; and adjust[ing] the at least one control parameter upon determination that the at least one control parameter is unsuitable for the user's sense of driving safety”; however, none of the claims positively specifies how the system determines, based on the result of the analyzing, the suitability—or the unsuitability—of the control parameter for the user’s sense of driving safety. Accordingly, an adjustment that the system makes to a given control parameter (e.g. increasing or decreasing the amount of steering of the steering-wheel) in response to the user’s input received during interaction with the simulation scenario (e.g. the user’s maneuvering of the steering wheel, etc.) corresponds to the above limitation (i.e. determining, based on a result of the analyzing, whether the at least one control parameter is suitable for a user's sense of driving safety; and thereby adjusting the control parameter upon determination that the at least one control parameter is unsuitable for the user's sense of driving safety).
In this regard, Moncrief already describes a scenario where the system allows the user to interact with a simulation scenario, such as the user driving a virtual vehicle in a virtual environment ([0130] lines 1-20). In this instance, the system is considered to maintain a minimum amount of steering of the steering-wheel (current level of the control parameter) when the user is not facing obstacles on the road (e.g. the user is providing minimum or no amount of steering; and therefore, the system maintains the minimum level of steering). However, when the user faces objects on the road, the user starts to steer the steering-wheel in order to avoid the objects ([0131] lines 8-21; [0166]). In this case, based on the input received from the user, the system determines that the current minimum level of steering is unsuitable (e.g. unsuitable for the user’s sense of safety); and thereby, increases the amount of steering of the steering-wheel (i.e. adjusting the control parameter) so that the user avoids hitting the objects.     
Moncrief does determine, based on a result of the analyzing, whether the at least one control parameter is suitable for the user's sense of driving safety; and thereby adjusts the control parameter upon determination that the at least one control parameter is unsuitable for the user's sense of driving safety. Consequently, Applicant’s arguments are not persuasive.
Applicant’s arguments directed to the dependent clams have also been considered. Applicant is relying on the arguments presented with respect to the independent claims. Accordingly, the response presented above applies to each of the current claims.
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.   
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715